USCA11 Case: 19-14622     Date Filed: 05/04/2021   Page: 1 of 8



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14622
                       ________________________

               D.C. Docket No. 8:18-cr-00068-MSS-TGW-1



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus


KYLE DALE RITSEMA,

                                                      Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                                (May 4, 2021)

Before WILLIAM PRYOR, Chief Judge, LUCK and ED CARNES, Circuit
Judges.


PER CURIAM:
          USCA11 Case: 19-14622       Date Filed: 05/04/2021    Page: 2 of 8



      This sentencing appeal challenges the reasonableness of a below-guidelines

sentence for producing, possessing, and distributing child pornography. The

defendant argues that the district court considered improper factors, failed to

consider relevant factors, and imposed a higher sentence than necessary. The

sentence was reasonable, so we affirm.


                                I. BACKGROUND

      Kyle Ritsema worked in Florida as a middle school math teacher and

assistant principal until 2018, when he was arrested on child pornography charges.

Police officers discovered Ritsema’s interest in young teenagers during their

investigation of another school official, William Napolitano. Ritsema sent

Napolitano pornographic pictures Ritsema had taken of a 14-year-old boy and

described his sexual relationship with the child. Ritsema called the child “[B.]

Boy,” referring to the victim’s first name. Police began investigating Ritsema, and

they learned that he had sexual contact with B. at least five times over the course of

a year. He may have abused a second child—the record is unclear—and he

solicited several other children. One of the children was a former student. Officers

also learned that Ritsema sent messages to other pedophiles expressing a plan to

abuse a 13-year-old relative and a desire to travel to other countries “to sleep with

young boys.”



                                          2
          USCA11 Case: 19-14622       Date Filed: 05/04/2021   Page: 3 of 8



       Ritsema was charged with a total of four counts of producing, possessing,

and distributing child pornography. 18 U.S.C. §§ 2251(a), (e), 2252(a)(2),

(a)(4)(B), (b)(1)–(2). He pleaded guilty to all four counts without a plea agreement.

       The presentence report and testimony at the sentencing hearing revealed

several relevant facts about Ritsema’s background. Ritsema grew up in a religious

home and concluded during middle school that he was gay. After struggling with

his sexuality throughout his childhood, he eventually told his parents that he was

gay. They expressed disappointment and temporarily “disowned” him, but they

became more accepting over time. In fact, 18 family members and friends attended

his sentencing hearing, and his mother and cousin spoke on his behalf.

       Evidence also revealed that Ritsema has been infected with human

immunodeficiency virus since 2005. His attorney represented to the district court

that treatment has controlled the virus effectively and that Ritsema’s viral load has

been too low for sexual transmission of the virus “for decades.” Regardless,

Ritsema did not tell B. about his diagnosis before they engaged in oral and anal

sex.

       Ritsema consulted with a forensic psychologist before his sentencing

hearing. The psychologist reported that Ritsema suffered from depression,

“adjustment issues related to his sexuality,” and “pedophilic disorder.” She

concluded that he would benefit from therapy focused on “age-appropriate partner


                                          3
          USCA11 Case: 19-14622      Date Filed: 05/04/2021    Page: 4 of 8



selection,” and she explained that he was less likely than some other sex offenders

to continue abusing children. She based her opinion in part on the view that

Ritsema had no previous sexual offenses, which she defined as arrests or

indictments.

      At the sentencing hearing, Ritsema expressed remorse for “ma[king] some

horrible mistakes” during what he described as “an isolated episode.” He asked for

a lenient sentence because he would be “more of a burden on society behind bars

than being a productive citizen on the street.” And he reasoned that a short

sentence would be adequate because he was “not [being sentenced] for thousands,

hundreds, or even tens of photos or videos,” but instead “because of [his]

inappropriate sexual behavior, five photos, four of which were pornography

without a face and one only a face shot.”

      The district court pointed out that Ritsema “never once” mentioned during

his statement that he had raped children. It also pointed out that Ritsema was

“different than most child porn[ography] defendants” because he “committed the

conduct that gave rise to the photographs.” And it observed that Ritsema’s

behavior would have consequences for parents’ trust of school administrators like

Ritsema. The district court found that Ritsema’s guidelines range was 960 months

of imprisonment, the statutory maximum. It sentenced Ritsema to 420 months of

imprisonment: 360 months on the production count and 60 months on each of the


                                            4
          USCA11 Case: 19-14622       Date Filed: 05/04/2021    Page: 5 of 8



other three counts, to run concurrent to each other and consecutive to the 360-

month sentence. It also sentenced Ritsema to lifetime supervised release.

                          II. STANDARD OF REVIEW

      A sentence is substantively unreasonable if the district court failed to

consider relevant factors that should have carried “significant weight,” afforded

significant weight to an improper or irrelevant factor, or committed a clear error of

judgment in its consideration of the 18 U.S.C. § 3553(a) factors. United States v.

Dixon, 901 F.3d 1322, 1351 (11th Cir. 2018) (internal quotation marks omitted).

Weighing each statutory factor falls squarely within the discretion of the

sentencing court. United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007). We

will vacate a sentence only upon a “definite and firm conviction that the district

court committed a clear error of judgment in weighing the [statutory] factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010)

(en banc) (internal quotation marks omitted).

                                 III. DISCUSSION

      Ritsema’s substantially below-guidelines sentence is not unreasonably long.

The judge heard evidence about the especially serious aspects of Ritsema’s

behavior: his young victims, his undisclosed disease, his position of trust in the

community, his lack of remorse during his allocution, his plans for future sexual


                                          5
          USCA11 Case: 19-14622       Date Filed: 05/04/2021    Page: 6 of 8



abuse of children, and his pattern of soliciting and sexually abusing children. And

she heard evidence about the aspects of Ritsema’s background that he argued were

mitigating: his difficult childhood, his supportive family and friends, and his

relatively low risk of reoffending. At the end of the hearing, based on all the

evidence and arguments and after weighing the statutory factors, the district court

selected a substantially below-guidelines sentence. We cannot conclude that the

district court committed a clear error of judgment by sentencing Ritsema to less

than half of the guidelines range instead of the 180-month statutory minimum

sentence he sought. Cf. United States v. Croteau, 819 F.3d 1293, 1310 (11th Cir.

2016) (concluding that a sentence is more likely to be reasonable if it is well below

the statutory maximum). Ritsema makes three arguments, which we reject in turn.

      Ritsema first argues that the district court should not have considered the

fact that he was an assistant principal or the fact that he did not disclose his human

immunodeficiency virus diagnosis. Those facts are irrelevant, he says, because he

never successfully seduced any of his current students and he could not have

transmitted the virus. But Ritsema admitted that he solicited a former student, and

as the district court pointed out, Ritsema’s job was independently relevant because

his crimes eroded trust in school administrators. And Ritsema agreed that he

should have told his victims about his diagnosis even if he was correct that they

faced no risk of infection.


                                          6
          USCA11 Case: 19-14622       Date Filed: 05/04/2021   Page: 7 of 8



      Ritsema next argues that the district court insufficiently considered the

mitigating factors of his difficult childhood and the psychologist’s opinion that he

was less likely to reoffend than some other sex offenders. But the district court

announced its sentence after considering Ritsema’s mitigation arguments, and

Ritsema points to nothing in the record to suggest that the district court overlooked

his arguments. Nor is it a great distinction to be among the less likely sex offenders

to reoffend; sex offenders who abuse children have “appalling rates of recidivism,”

United States v. Pugh, 515 F.3d 1179, 1201 (11th Cir. 2008), and sex offenders in

general are “much more likely than any other type of offender” to commit sex

crimes in the future, McKune v. Lile, 536 U.S. 24, 33 (2002) (opinion of Kennedy,

J.). At bottom, Ritsema’s argument amounts to a contention that the district court

misweighed the factors, but the weight each factor deserves is reserved to the

discretion of the district court. Amedeo, 487 F.3d at 832.

      Ritsema last argues that his sentence created an unwarranted disparity with

other sentences for similar conduct. See 18 U.S.C. § 3553(a)(6). He draws three

comparisons to support his argument. He first points out that many people

convicted of a Florida crime involving sexual abuse of children received less

serious sentences than he did. But disparities between state and federal sentences

for different crimes are not a relevant consideration. United States v. Docampo,

573 F.3d 1091, 1101–02 (11th Cir. 2009). Ritsema next compares his sentence to


                                          7
          USCA11 Case: 19-14622        Date Filed: 05/04/2021    Page: 8 of 8



the sentences of four defendants who committed child pornography crimes. But

Ritsema does not contend that any of those crimes involved sexual contact with the

victims, so the criminals are not similarly situated to Ritsema and the comparison

fails. See United States v. Johnson, 980 F.3d 1364, 1386 (11th Cir. 2020); United

States v. Azmat, 805 F.3d 1018, 1048 (11th Cir. 2015). Ritsema’s last comparison

is with William Napolitano, the pedophile to whom Ritsema sent explicit images of

“[B.] Boy.” Napolitano targeted younger children, abused a specific victim for a

longer time, and had an extensive collection of graphic child pornography. He

received a life sentence. Ritsema says he too effectively received a life sentence

because he will be released in his early seventies. So, Ritsema argues, a sentencing

disparity exists because he received essentially the same sentence as Napolitano

even though Napolitano’s conduct was more serious than Ritsema’s. We see no

unwarranted disparity. Napolitano’s conduct and sentence were more severe than

Ritsema’s conduct and sentence. Ritsema will be released in his early seventies, if

not earlier, see Irey, 612 F.3d at 1176 nn.10 & 11 (citing 18 U.S.C. § 3624), but

Napolitano is assured that he will spend the rest of his life in prison.

                                 IV. CONCLUSION

      We AFFIRM.




                                           8